Case: 13-20620      Document: 00512735689         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20620
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DOMINGUEZ MORALES-MARTINEZ, also known as Lazaro Morin-Morales,
also known as Dominguez Morales, also known as Juan Antonio Morin-
Morales, also known as Dominguez Morales Martinez, also known as Antonio
Morin Mireles, also known as Juan A. Morin Mireles, also known as Pedro
Esquivel,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:13-CR-245-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Dominguez Morales-Martinez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20620    Document: 00512735689     Page: 2   Date Filed: 08/15/2014


                                 No. 13-20620

Cir. 2011).   Morales-Martinez has filed a response and a motion for the
appointment of new counsel.      We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Morales-Martinez’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.      Accordingly, Morales-Martinez’s
motion for the appointment of counsel is DENIED, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2